EXHIBIT 10.31

THIRD AMENDMENT TO PARENT GUARANTEE

THIRD AMENDMENT TO PARENT GUARANTEE, dated as of February 28, 2006 (this
"Amendment"), to the Parent Guarantee, dated as of December 3, 2004 (as amended,
restated, supplemented or otherwise modified from time to time, the
"Guarantee"), made among Global Signal Inc., a Delaware corporation ("Global
Signal"), and Global Signal GP LLC, a Delaware limited liability company
("Global GP", and together with Global Signal, each a "Guarantor" and
collectively, the "Guarantors"), and Bank of America, N.A. ("Bank of America"),
as administrative agent (in such capacity, together with its successors and
assigns, the "Administrative Agent") for the lenders under the Credit Agreement
referred to below.

W I T N E S S E T H:

WHEREAS, the Guarantors and the Administrative Agent are parties to the
Guarantee;

WHEREAS, Global Signal Operating Partnership, a Delaware limited partnership
(the "Borrower"), the Administrative Agent, Bank of America, as L/C issuer, and
certain lenders are each party to that certain Second Amended and Restated
Credit Agreement (as amended, restated, supplemented or otherwise modified, the
"Credit Agreement"), dated as of April 15, 2005 and the Loan Documents (as
defined in the Credit Agreement, the "Loan Documents"); and

WHEREAS, pursuant to the Guarantee, the Guarantors have agreed to guarantee the
Obligations (as defined in the Credit Agreement) of Borrower under the Credit
Agreement and provide for certain cross-collateralization provisions;

WHEREAS, the Loan Parties (as defined in the Credit Agreement) have requested
that certain financial covenants contained in the Guarantee be adjusted; and

WHEREAS, the Guarantors and the Administrative Agent have agreed to amend the
Guarantee on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Guarantors and the Administrative Agent hereby agree as follows:

1.    Defined Terms.    Unless otherwise defined herein, capitalized terms which
are defined in the Guarantee are used herein as therein defined.

2.    Amendments to the Guarantee.

(a)    Section 1(a) of the Guarantee is hereby amended by adding the following
definitions in appropriate alphabetical order:

"Excess Securitization Proceeds" means the lesser of (A) the amount by which the
cash proceeds of the Permitted Securitization II exceeds the aggregate of (I)
the outstanding amount of Carl Lewis Indebtedness, (II) Indebtedness outstanding
under the Global Signal Acquisitions Credit Agreement and (III) Indebtedness
outstanding in connection with the Permitted Securitization and (B)
$100,000,000.

"Available Excess Securitization Proceeds" means, at any time, the amount of
Excess Securitization Proceeds held in the form of cash or Cash Equivalents by
Global Signal and its Subsidiaries at such time.

(b)    Clause (i) of the definition of "Global Signal Default" as set forth in
Section 1(a) of the Guarantee is hereby amended and restated as follows:


--------------------------------------------------------------------------------


"(i)    at any time, the Consolidated Indebtedness of Global Signal and its
consolidated Subsidiaries shall exceed $1,875,000,000."

(c)    Clause (ii) of the definition of "Global Signal Default" as set forth in
Section 1(a) of the Guarantee is hereby amended and restated as follows:

"(ii)    at any time, the ratio of (1) Debt for Borrowed Money of Global Signal
and its Subsidiaries on a consolidated basis at such time, less the amount of
Available Excess Securitization Proceeds, to (2) Consolidated EBITDA for the
period of 12 consecutive calendar months ended at or most recently prior to such
time shall be greater than 7.65:1.00; provided that the calculation of
Consolidated EBITDA shall be adjusted to annualize the financial results of
Towers owned, leased or managed for less than one year as follows: (A) the
Consolidated EBITDA attributed to any Tower owned, leased or managed for less
than one year but greater than or equal to one month shall be the Consolidated
EBITDA attributed to such Tower for the period commencing on the date of the
Acquisition of such Tower through the last day of the most recently completed
month times, a fraction, the numerator of which is 12 and the denominator of
which is the number of calendar months completed since the date of such
Acquisition, and (B) the Consolidated EBITDA for Towers owned for less than one
month shall be the estimated annual Consolidated EBITDA for such Towers based
upon the budgeted annualized results of such Towers determined in a manner
reasonably acceptable to the Administrative Agent and adjusted to reflect the
financial results of such Towers on a consolidated basis (as opposed to a
stand-alone per Tower basis)."

3.    Representations and Warranties.    Each Guarantor hereby confirms,
reaffirms and restates, on and as of the date hereof, the representations and
warranties applicable to such Guarantor as set forth in Sections 10 and 11 of
the Guarantee.

4.    Effectiveness.    This Amendment shall become effective on the date
hereof.

5.    Continuing Effect of the Guarantee.    This Amendment shall not constitute
an amendment of any other provision of the Guarantee not expressly referred to
herein and shall not be construed as a waiver or consent to any further or
future action on the part of any Guarantor that would require a waiver or
consent of the Administrative Agent. Except as expressly amended hereby, the
provisions of the Guarantee are and shall remain in full force and effect.

6.    References to the Parent Guarantee; Loan Documents.    Upon the
effectiveness of this Amendment, each reference in the Guarantee to "this Parent
Guarantee", "hereunder", "hereof", "herein", or words of like import shall mean
and be a reference to the Guarantee as amended hereby, each reference to the
Guarantee in any other document, instrument or agreement executed and/or
delivered in connection with the Credit Agreement or any other shall mean and be
a reference to the Guarantee as amended hereby, and this Amendment shall be
deemed to be a Loan Document under and as defined in the Credit Agreement.

7.    Counterparts.    This Amendment may be executed by the parties hereto in
any number of separate counterparts (including telecopied counterparts), each of
which shall be deemed to be an original, and all of which taken together shall
be deemed to constitute one and the same instrument.

8.    GOVERNING LAW.    THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Guarantor has caused this Amendment to be duly executed
and delivered by its proper and duly authorized officer as of the day and year
first written above.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif]
GLOBAL SIGNAL INC.   [spacer.gif] By: [spacer.gif] /s/ Jeffrey A. Klopf  
[spacer.gif]   [spacer.gif] Name: Jeffrey A. Klopf
Title: Executive Vice President, General Counsel and Secretary   [spacer.gif]
GLOBAL SIGNAL GP LLC   [spacer.gif] By: [spacer.gif] Global Signal Inc., its
Sole Member   [spacer.gif] By: [spacer.gif] /s/ William T. Freeman  
[spacer.gif]   [spacer.gif] Name: William T. Freeman
Title: Executive Vice President, Chief Financial Officer and Assistant Secretary
[spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif]
BANK OF AMERICA, N.A.,
as Administrative Agent   [spacer.gif] By: [spacer.gif] /s/ Todd Shipley  
[spacer.gif]   [spacer.gif] Name: Todd Shipley
Title: Senior Vice President [spacer.gif]


--------------------------------------------------------------------------------
